ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
Carro & Carro Enterprises, Inc.             )      ASBCA Nos. 57821, 57937, 57995
                                            )                 57996,58463,58685
                                            )                 58687,58690,58743
                                            )                 58744,58745,58823
                                            )                 58825, 59263,59495
                                            )                 59520,59521,59533
                                            )                 60048,60281,60450
                                            )                 60524,60593
Under Contract No. W912EP-07-C-0024         )

APPEARANCES FOR THE APPELLANT:                     Steven L. Reed, Esq.
                                                   Douglas L. Tabeling, Esq.
                                                   Lochlin B. Samples, Esq.
                                                   Jonathan R. Mayo, Esq.
                                                    Smith, Currie & Hancock LLP
                                                    Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   Susan E. Symanski, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Jacksonville

                                  ORDER OF DISMISSAL

       The parties have settled all appeals and claims under the captioned contract
pursuant to a Board mediation. The government will pay appellant the amount agreed in
the Settlement Agreement and will pay that amount to the Wells Fargo Bank, N.A., bank
account designated and assigned by appellant and accepted by the contracting officer.
Therefore, the appeals are dismissed with prejudice, subject to reinstatement only if the
Settlement Agreement is not fully performed by both parties. Any request to reinstate the
subject appeals must be filed within one year of the date of this Order.

       Dated: 30 March 2017



                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 57821, 57937, 57995, 57996,
58463,58685,58687,58690,58743,58744,58745,58823,58825, 59263,59495,59520,
59521, 59533, 60048, 60281, 60450, 60524, 60593, Appeals of Carro & Carro
Enterprises, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2